 1                                                                                        SKC

 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Juan Daniel Ochoa,                            No. CV 17-3270-PHX-DGC (CDB)
10                         Plaintiff,
11    v.                                            ORDER
12
      Charles L. Ryan, et al.,
13
                           Defendants.
14
15          Plaintiff Juan Daniel Ochoa, who is currently confined in the Arizona State Prison
16   Complex (ASPC)-Eyman in Florence, Arizona, brought this civil rights action pursuant to
17   42 U.S.C. § 1983. Defendants Arizona Department of Corrections (ADC) Director Charles
18   L. Ryan, Subodh Shroff, M.D., Corizon Health, Inc. (“Corizon”), and Corizon’s HCV
19   Treatment Review Committee move for summary judgment. (Doc. 47.) Plaintiff was
20   informed of his rights and obligations to respond pursuant to Rand v. Rowland, 154 F.3d
21   952, 962 (9th Cir. 1998) (en banc) (Doc. 51), and he opposes the Motion. (Doc. 57.) The
22   Court will grant the Motion for Summary Judgment.
23   I.     Background
24          On screening of Plaintiff’s two-count Complaint under 28 U.S.C. § 1915A(a), the
25   Court determined that Plaintiff stated Eighth Amendment, Americans with Disabilities Act
26   (ADA), and Rehabilitation Act (RA) claims based on Defendants’ alleged failure to treat
27   his Hepatitis C (“Hep C” or “HCV”) and their establishment of an “HCV protocol,” which
28
 1   Plaintiff alleges is designed to delay HCV treatment for cost-savings and administrative
 2   convenience. (Doc. 6.) The Court directed Defendants to answer these claims. (Id.)
 3   II.    Summary Judgment Standard
 4          A court must grant summary judgment “if the movant shows that there is no genuine
 5   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
 6   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
 7   movant bears the initial responsibility of presenting the basis for its motion and identifying
 8   those portions of the record, together with affidavits, if any, that it believes demonstrate
 9   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
10          If the movant fails to carry its initial burden of production, the nonmovant need not
11   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
12   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
13   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
14   contention is material, i.e., a fact that might affect the outcome of the suit under the
15   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
16   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
17   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
18   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
19   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
20   it must “come forward with specific facts showing that there is a genuine issue for trial.”
21   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
22   citation omitted); see Fed. R. Civ. P. 56(c)(1).
23          At summary judgment, the judge’s function is not to weigh the evidence and
24   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
25   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
26   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
27   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
28   ....



                                                 -2-
 1   III.   Facts
 2          A.      HCV Treatment within ADC
 3          According to a Gilead Sciences report, incarcerated individuals are thirteen times
 4   more likely to have detectable levels of HCV in their blood than those in the general
 5   population. (Doc. 48 (Defs. Statement of Facts) ¶ 14, Ex. N.)1 These elevated rates present
 6   challenges to prisons due to budgetary constraints and the high cost of HCV treatment.
 7   (Id.) As a result, the Federal Bureau of Prisons (BOP) developed a Clinical Guidance
 8   Manual for the Evaluation and Management of Chronic Hepatitis C (HCV) Infection
 9   (hereinafter, the “BOP Manual”), which contains a comprehensive framework for
10   prioritizing prisoners for HCV treatment so that those with the greatest need are treated
11   first. (Id. ¶ 15, Ex. O.) ADC and Corizon have adopted the BOP Manual. (Id.)
12          According to the BOP Manual, progression from chronic HCV infection to fibrosis
13   and eventually cirrhosis may take years in some patients, decades in others, or may not
14   occur at all. (Id. ¶ 16.) Most complications from HCV infection occur in people who
15   develop cirrhosis. Therefore, assessing for cirrhosis is important when prioritizing patients
16   for treatment. (Id. ¶ 18.) The BOP’s preferred method for non-invasive assessment of
17   fibrosis and cirrhosis is the APRI score, which is calculated using the results of two blood
18   tests that measure the aspartate aminotransferase (ATP) and the platelet count. (Id.
19   ¶¶ 19−20.)
20          The BOP Manual establishes priority levels for HCV treatment, according to which
21   prisoners with “advanced hepatic fibrosis,” liver transplant recipients, those with certain
22   comorbid conditions, immunosuppressed patients, or those who already started treatment
23   prior to incarceration are considered the highest priority (Priority Level One) for treatment.
24
25
            1
                Based on information publicly available online, Gilead Sciences is a
26   biopharmaceutical company that produces treatments for HIV, liver diseases, cancer, and
27   inflammatory and respiratory diseases. See “About Gilead,” Year in Review 2018, p. 100,
     available at https://www.gilead.com/-/media/files/pdfs/yir-2018-pdfs/year-in-review-
28   2018_desktop.pdf?d=0502&la=en&hash=7375E850483FE0FB3BDA351D70AAA4FF
     (last visited July 19, 2019).

                                                 -3-
 1   (Id. ¶¶ 22, 24, Ex. O at 8.) Advanced hepatic fibrosis is indicated by an APRI score greater
 2   than 2.0, “Metavir or Batts/Ludwig” stage 3 or 4 on a liver biopsy, or known or suspected
 3   cirrhosis. (Id.) The intermediate priority for treatment (Priority Level Two) includes
 4   patients who have an APRI score greater than 1.0 or “stage 2 fibrosis” on a liver biopsy,
 5   and those with certain comorbid conditions including liver disease, diabetes, and chronic
 6   kidney disease. (Id. ¶ 25.) The lowest priority for treatment (Priority Level Three) includes
 7   patients with an APRI score less than 1.0 or those who have stage 0−1 fibrosis on a liver
 8   biopsy. (Id. ¶ 26.) Because APRI scores are used to predict cirrhosis, liver biopsies are no
 9   longer required. (Id. ¶ 27, Ex. O at 6.)
10          In addition to the BOP Manual, Corizon follows the ADC “Clinical Practice
11   Guidelines for the Prevention and Treatment for Viral Hepatitis C (2017)” (“the
12   Guidelines”). (Id. ¶ 30.) The Guidelines estimate that 23 per cent of ADC prisoners are
13   infected with HCV. (Id.) The Guidelines incorporate the high, intermediate, and low
14   Priority Levels from the BOP Manual. (Id. ¶ 31.) The Guidelines also provide that
15   prisoners with APRI scores of 0.7 or higher or with advanced fibrosis will be prioritized
16   for HCV treatment. (Id. ¶ 32, Ex. P at 8.)
17          Corizon’s Hepatitis C Committee bases its decision on whether to treat prisoners
18   with HCV on additional factors, including the absence of risky behavior as evidenced by
19   no disciplinary tickets for drug possession or tattoos for one year. (Id. ¶ 34.)2
20
            2
21            In his Separate Statement of Facts, Plaintiff provides several paragraphs containing
     lengthy summaries of information about HCV and the history of HCV treatment, including
22   the development of direct-acting antiviral (DAA) medications, which he cites as coming
23   from “www.hcvguidelines.org.” (Doc. 62 ¶¶ 41−54.) Plaintiff has not, however, set forth
     specific, relevant facts to this lawsuit in separate paragraphs as required under Local Rule
24   56.1(b). Nor has he attached a copy of the cited material or cited to specific page numbers
25   in support of specific asserted facts. The Court was able to locate portions of Plaintiff’s
     intended evidence at https://www. hcvguidelines.org/unique-populations/correctional (last
26   visited June 19, 2019); however, because the Court was not able readily to identify specific
27   controverting or additional facts in Plaintiff’s lengthy summaries or find support for
     specific factual propositions, it has not included this material. General summaries and
28   citations to lengthy documents, without specific page numbers, are insufficient to create a
     question of fact at summary judgment. See Southern Cal. Gas Co. v. City of Santa Ana,

                                                  -4-
 1          B.      Plaintiff’s HCV Care
 2          On March 11, 2015, Plaintiff was seen by Dr. Bertram for a chronic care
 3   appointment. (Doc. 67 (Defs. Supplemental Statement of Facts) ¶ 1.) Dr. Bertram noted
 4   that Plaintiff had been diagnosed with HCV in 2004 or 2005. (Doc. 67 at 10.) He also
 5   noted that he was unaware of how Plaintiff had acquired HCV, but that Plaintiff had tattoos.
 6   (Id.) Plaintiff reported no active symptoms, and Dr. Bertram noted that Plaintiff’s March
 7   2014 labs were normal, and ordered new labs. (Id.) Dr. Bertram also noted no indications
 8   of liver disease and planned to monitor Plaintiff’s liver function and follow up in six
 9   months. (Id. at 13−15.)
10          On May 13, 2015, Plaintiff had labs taken, and his APRI score was 0.40. (Id. ¶ 2;
11   Doc. 67 at 20; Doc. 68, Ex. Y (Hutchinson Decl.) ¶ 5(e).) On May 3, 2016, Plaintiff had
12   labs taken, and his APRI score was 0.40. (Id. ¶ 2; Doc. 67 at 27; Doc. 68, Hutchinson Decl.
13   ¶ 5(f).)    On May 31, 2016, Plaintiff saw Defendant Dr. Shroff for a chronic care
14   appointment for his HCV, and presented no symptoms. (Doc. 67 at 32.) Dr. Shroff noted
15   that Plaintiff’s HCV was stable, ordered a diagnostic panel prior to the next chronic care
16   visit, and made a plan to monitor liver functions and follow up in 6 months. (Id. at 36−38.)
17   According to Plaintiff, Dr. Shroff told Plaintiff that starting DAA treatment for his HCV
18   would do more harm than good. (Doc. 62 ¶ 57; Doc. 62, Ex. A (Pl. Decl.) ¶ 13.)
19          On November 8, 2016, Plaintiff filed a grievance alleging he had not been receiving
20   proper laboratory tests and treatment for his HCV for two decades. (Doc. 67 ¶ 6; Doc 67
21   at 47.) He requested “preventive health care,” alleging that that there was no medical
22   reason to deny him this care. (Doc. 67 at 47.) On November 15, 2016, Plaintiff had labs
23   taken, and his APRI score was 0.65. (Doc. 67 ¶ 5; Doc. 67 at 40−41; Doc. 68, Ex. Y
24   (Hutchinson Decl.) ¶ 5(g).)
25
     336 F.3d 885, 889 (9th Cir. 2003) (in summary judgment briefing “[g]eneral references
26
     without page or line numbers are not sufficiently specific”); see also Orr v. Bank of
27   America, 285 F.3d 764, 775 (9th Cir. 2002) (internal quotation omitted) (“Judges need not
     paw over the files without assistance from the parties.”).
28



                                                -5-
 1          On December 13, 2016, Assistant Facility Health Administrator (AFHA) Maureen
 2   Johnson responded to Plaintiff’s November 8, 2016 grievance as follows:
 3                 Upon review of your medical record I am able to confirm labs
 4                 were drawn on November 15, 2016 and a chronic care health
                   service encounter is scheduled within the chronic condition
 5                 monitoring guidelines. Chronic care health service encounters
                   including diagnostics will continue to be completed according
 6
                   to the schedule set by the medical provider within the chronic
 7                 condition monitoring guidelines. Please be advised, inmates
                   will receive HCV treatment once they meet the following
 8
                   criteria. Patient will be prioritized based on stage of the liver
 9                 disease (APRI score); patients must meet all of the preliminary
                   criteria like labs and mental health assessment; patients who
10                 are determined to be appropriate for treatment will be sent to
11                 the Corizon Health HCV Treatment Review Committee to
                   determine overall timing and priority of initiation of treatment,
12                 based on relevant clinical criteria. (Doc. 67 at 50.)
13
14          On December 15, 2016, Plaintiff saw Christina Boryczka for his scheduled chronic
15   care appointment. He reported having HCV since May 2004, with no prior treatment. (Id.
16   at 52.) He stated that he may have acquired the infection from getting street tattoos, but he
17   denied intravenous or intranasal drug use, blood transfusions, or known sexual contacts.
18   (Id. at 52.) He denied abdominal pain/swelling, bleeding, bruising, icterus or jaundice, leg
19   swelling, cold intolerance, pruritus, or fatigue, and reported his appetite was good. (Id.)
20   Boryczka noted that Plaintiff was “[n]ot a candidate for [HCV] treatment based on most
21   recent APRI score of 0.55,” and she ordered new lab tests. (Id. at 53−54.) Boryczka told
22   Plaintiff that DAA treatment for his HCV would do more harm than good. (Pl. Decl. ¶ 57.)
23          On August 4, 2017, Plaintiff had a chronic care telemedicine visit with Dr. James
24   W. Baird. (Id. at 56−57.) Plaintiff stated he was diagnosed with HCV in 2004, which he
25   thought he got from using razors in ADC, and he complained of occasional stomach pain
26   and occasional swelling of the lower legs near the ankle. (Id. at 56.) Dr. Baird did not
27   physically examine Plaintiff. (Doc. 62 (Pl. Statement of Facts) ¶ 9; Doc. 62, Ex. A (Pl.
28   Decl.) ¶ 1.) Notes from the visit show that per “nursing evaluation,” Plaintiff’s abdomen


                                                 -6-
 1   was non-tender, and he had no peripheral edema. (Doc. 67 at 56.) Dr. Baird noted that
 2   Plaintiff’s HCV was “likely stable,” ordered new lab tests, and asked for nursing to
 3   schedule Plaintiff for his next chronic care appointment for HCV in 6 months. (Id.)
 4          On September 20, 2017, Plaintiff filed this action. (Doc. 1)
 5          On November 7, 2017, Plaintiff was seen in sick call by Dr. Chris Johnson for
 6   complaints of frequent urination. (Doc. 62 at 41.) On November 16, 2017, Plaintiff was
 7   seen in sick call by Registered Nurse (RN) Barbara Floyd for complaints of a growing rash
 8   on the back of his head and a toenail fungus. (Id. at 39.) On November 22, 2017, Plaintiff
 9   was seen in sick call by Dr. Chris Johnson for complaints of a rash on the back of his head.
10   (Id. at 37.)   On December 26, 2017, Plaintiff had labs taken, and his APRI score was
11   0.62. (Doc. 67 ¶ 10; Doc. 67 at 61; Doc. 68, Ex. Y (Hutchinson Decl.) ¶ 5(h).)
12          On January 27, 2018, Plaintiff saw NP Michael Brathwaite for his scheduled chronic
13   care appointment, and the objective notes from that visit show Plaintiff’s abdomen was soft
14   and nontender with no masses, and he had no edema or sensory deficits. (Id. at 67−69.)
15   NP Brathwaite noted that Plaintiff’s HCV was “asymptomatic” with an APRI score of 0.62
16   and ordered labs and follow up in 6 months. (Id. at 71.) Plaintiff testifies in his declaration
17   that “NP Brathwaite assured me he would take note of the swelling of my ankles, chills
18   that I have, my back hurting, thoughts being harder to remember, pain and pressure in [my]
19   stomach/liver area.” (Doc. 62 ¶ 11; Pl. Decl. ¶ 2.)
20          On July 5, 2018, Plaintiff had labs taken, and his APRI score was 0.98. (Doc. 67 ¶
21   12; Doc. 67 at 76−77; Doc. 68, Ex. Y (Hutchinson Decl.) ¶ 5(i).) On July 14, 2018,
22   Plaintiff saw Dr. Michael Minev for his scheduled chronic care appointment, and Dr.
23   Minev indicated under “subjective notes” that Plaintiff denied chest pain, shortness of
24   breath, dizziness, exercise intolerance, fever, chills, recent illness, abdominal pain, changes
25   in stools, jaundice, weight loss, failure to thrive, ascites, or changes in mentation. (Doc. 67
26   at 83.) Dr. Minev reviewed Plaintiff’s lab results with Plaintiff, noted his APRI score was
27   0.98, and ordered routine labs for continued monitoring as well as a drug abuse screening,
28   and a fibrotest, which are both initial tests to determine whether Plaintiff is a candidate for



                                                  -7-
 1   HCV treatment, if it becomes appropriate. (Id. at 89; Doc. 48, Ex. Q. (Minev Decl.) ¶ 5.)
 2   Dr. Minev believed, based on Plaintiff’s lack of symptoms and APRI score of 0.98 that
 3   Plaintiff was not at risk of serious harm or in substantial pain, and that the most reasonable
 4   and appropriate plan of treatment was to continue routine monitoring of Plaintiff’s labs and
 5   symptoms. (Minev Decl ¶¶ 6−9.) Plaintiff testifies that Dr. Minev “assured Plaintiff’s
 6   complaints were properly documented, i.e. swelling of ankles, chills, back hurting,
 7   thoughts being harder to remember, pain and pressure in [my] stomach/liver area.”
 8   (Doc. 62 ¶ 13; Pl. Decl. ¶ 3.) This was a telemedicine visit, and Dr. Minev did not perform
 9   a physical examination. (Id.)
10          Plaintiff has never had a liver biopsy or been screened for liver cancer. (Pl. Decl.
11   ¶¶ 14, 15.)
12   IV.    Discussion
13          Defendants argue that they are entitled to summary judgment on the merits and
14   because Plaintiff’s claims are time-barred by the applicable statute of limitations. (Doc. 47
15   at 8−18.)
16          A.     Statute of Limitations
17          Title 42 U.S.C. § 1983 does not include its own statute of limitations. TwoRivers v.
18   Lewis, 174 F.3d 987, 991 (1999). Federal courts apply the statute of limitations governing
19   personal injury claims in the forum state, “along with the forum state’s law regarding
20   tolling, including equitable tolling, except to the extent any of these laws is inconsistent
21   with federal law.” Butler v. Nat’l Cmty. Renaissance of Cal., 766 F.3d 1191, 1198 (9th
22   Cir. 2014) (citation omitted). In Arizona, the limitations period for personal injury claims
23   is two years. TwoRivers, 174 F.3d at 991; see also Ariz. Rev. Stat. § 12-542 (providing
24   that actions for personal injury must be commenced within two years after the cause of
25   action accrues). “If the defendant establishes a prima facie case that the statute was
26   applicable, the burden of going forward shifts to the plaintiff to show [his] claims fall
27   within a recognized exception to the statute.” Kiley v. Jennings, Strouss & Salmon, 927
28   P.2d 796, 799 (Ariz. Ct. App. 1996).



                                                 -8-
 1          Although the statute of limitations applicable to § 1983 claims is borrowed from
 2   state law, federal law continues to govern when a § 1983 claim accrues. Wallace v. Kato,
 3   549 U.S. 384, 388 (2007); TwoRivers, 174 F.3d at 991. Under federal law, a claim accrues
 4   “when the plaintiff knows or has reason to know of the injury which is the basis of the
 5   action.” TwoRivers, 174 F.3d at 991; Kimes v. Stone, 84 F.3d 1121, 1128 (9th Cir. 1996).
 6   Additionally, the statute of limitations is tolled while a prisoner plaintiff pursues the
 7   mandatory exhaustion process. Soto v. Sweetman, 882 F.3d 865, 871 (9th Cir. 2018).
 8          Defendants assert that Plaintiff’s claims are time-barred because he alleges he that
 9   was diagnosed with HCV in 2004 or 2005, and that he has been denied treatment since that
10   time, but did not file his complaint until September 27, 2017. (Doc. 47 at 8.) Defendants
11   appear to maintain that Plaintiff’s claims accrued as soon as he became aware that he had
12   HCV, and was required to file this action with two years. But Defendants do not point to
13   any evidence to show when Plaintiff became aware of any injuries he suffered due to his
14   alleged lack of proper HCV treatment. They fail to make a prima facie showing that
15   Plaintiff did not file this action within two years of when his claims accrued—meaning
16   when he first knew or had reason to know of his alleged injuries underlying his claims. See
17   TwoRivers, 174 F.3d at 991. Because Defendants fail to make this initial showing, Plaintiff
18   need not show anything, and the Court will deny summary judgment to Defendants on
19   statute of limitations grounds.
20          B.     Eighth Amendment Claims
21          Under the Eighth Amendment, a prisoner must demonstrate that a defendant acted
22   with “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091,
23   1096 (9th Cir. 2006) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). There are two
24   prongs to the deliberate-indifference analysis: an objective prong and a subjective prong.
25   First, a prisoner must show a “serious medical need.” Jett, 439 F.3d at 1096 (citations
26   omitted). A “‘serious’ medical need exists if the failure to treat a prisoner’s condition could
27   result in further significant injury or the ‘unnecessary and wanton infliction of pain.’”
28   McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled on other grounds



                                                  -9-
 1   by WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc) (internal
 2   citation omitted).
 3            Second, a prisoner must show that the defendant’s response to that need was
 4   deliberately indifferent. Jett, 439 F.3d at 1096. An official acts with deliberate indifference
 5   if he “knows of and disregards an excessive risk to inmate health or safety; to satisfy the
 6   knowledge component, the official must both be aware of facts from which the inference
 7   could be drawn that a substantial risk of serious harm exists, and he must also draw the
 8   inference.”    Farmer v. Brennan, 511 U.S. 825, 837 (1994).             “Prison officials are
 9   deliberately indifferent to a prisoner’s serious medical needs when they deny, delay, or
10   intentionally interfere with medical treatment,” Hallett v. Morgan, 296 F.3d 732, 744 (9th
11   Cir. 2002) (internal citations and quotation marks omitted), or when they fail to respond to
12   a prisoner’s pain or possible medical need. Jett, 439 F.3d at 1096. Deliberate indifference
13   is a higher standard than negligence or lack of ordinary due care for the prisoner’s safety.
14   Farmer, 511 U.S. at 835. “Neither negligence nor gross negligence will constitute
15   deliberate indifference.” Clement v. California Dep’t of Corr., 220 F. Supp. 2d 1098, 1105
16   (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980).
17   “A difference of opinion does not amount to deliberate indifference to [a plaintiff’s] serious
18   medical needs.” Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). A mere delay in
19   medical care, without more, is insufficient to state a claim against prison officials for
20   deliberate indifference. See Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d 404,
21   407 (9th Cir. 1985). The indifference must be substantial. The action must rise to a level
22   of “unnecessary and wanton infliction of pain.” Estelle, 429 U.S. at 105. And even if
23   deliberate indifference is shown, a prisoner must demonstrate harm caused by the
24   indifference. Jett, 439 F.3d at 1096; see Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.
25   1989).
26                  1.     Individual Capacity Claims
27            Plaintiff purports to sue all Defendants in both their individual and official
28   capacities. (Doc. 1 ¶¶ 20−23.) A claim against an individual in his or her official capacity



                                                 - 10 -
 1   is “only another way of pleading an action against an entity of which an officer is an agent.”
 2   Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 690 n.55 (1978). Because
 3   Defendants Shroff and the members of the Corizon Treatment Review Committee are
 4   Corizon employees, any official capacity claims against them are necessarily duplicative
 5   of Plaintiff’s claims against Corizon. Thus, the Court will dismiss as duplicative Plaintiff’s
 6   official capacity claims against these Defendants and address only Plaintiff’s individual-
 7   capacity claims against them.
 8          A suit against a defendant in his or her individual capacity seeks to impose personal
 9   liability upon the official. Kentucky v. Graham, 473 U.S. 159, 165-66 (1985). “A plaintiff
10   must allege facts, not simply conclusions, that show that the individual was personally
11   involved in the deprivation of his civil rights.” Barren v. Harrington, 152 F.3d 1193, 1194
12   (9th Cir. 1998).
13                        a.     Dr. Shroff
14          Defendants do not dispute that Plaintiff’s HCV constitutes a serious medical need.
15   Summary judgment therefore hinges on the second prong of the Eighth Amendment
16   analysis – whether any Defendants were deliberately indifferent to that need. Defendants
17   argue that Plaintiff cannot make this showing as to Dr. Shroff because Dr. Shroff saw
18   Plaintiff only one time, on May 31, 2016, and he was not deliberately indifferent to
19   Plaintiff’s HCV. (Doc. 47 at 16.)
20          The medical record evidence pertaining to Plaintiff’s May 31, 2016 chronic care
21   visit with Dr. Shroff shows that Plaintiff presented no symptoms and that Dr. Shroff
22   assessed Plaintiff’s HCV as stable, ordered a diagnostic panel prior to Plaintiff’s next
23   chronic care visit, and planned to monitor Plaintiff’s liver functions and to follow up in 6
24   months. (Doc. 67 at 32, 36−38.) Plaintiff also testifies in his declaration that Dr. Shroff
25   told him that starting AAD treatment for his HCV would do more harm than good.
26   (Doc. 62 ¶ 57; Doc. 62, Ex. A (Pl. Decl.) ¶ 13.)
27          These facts do not establish that Dr. Shroff was deliberately indifferent. Dr. Shroff
28   noted that Plaintiff did not have any symptoms at that time and planned to continue



                                                 - 11 -
 1   monitoring Plaintiff’s condition through laboratory tests and follow-up chronic care visits,
 2   which Dr. Shroff ordered. Plaintiff does not argue or present evidence that he was suffering
 3   from any HCV symptoms of which Dr. Shroff was made aware; nor does he dispute
 4   Defendants’ facts that progression from chronic HCV infection to fibrosis and eventually
 5   cirrhosis may take years in some patients, decades in others, or may not occur at all. (See
 6   Doc. 48 ¶ 16; Doc. 62 ¶ 16.) The evidence also shows that Plaintiff’s most recent APRI
 7   score was 0.40, putting him in the lowest priority level for HCV treatment absent any other
 8   indications that he needed more immediate care. (See Doc. 48 ¶ 46; Doc. 67 at 27; Doc. 68,
 9   Hutchinson Decl. ¶ 5(f).)
10          On these facts, Dr. Shroff’s decision to continue monitoring Plaintiff and his
11   expressed opinion that starting Plaintiff on antiviral drugs would do more harm than good
12   was not deliberately indifferent. The Court will grant Defendants’ Motion for Summary
13   Judgement as to Dr. Shroff.
14                        b.       Other Defendants
15          Plaintiff’s claims against all other Defendants in their individual capacities fail as a
16   matter of law for lack of personal involvement in Plaintiff’s HCV care. Defendants argue
17   that there is no evidence Ryan was ever subjectively aware of and showed deliberate
18   indifference to Plaintiff’s HCV. (Doc. 47 ¶ 16.) Plaintiff does not dispute this argument,
19   nor does he point to any evidence that would create a genuine issue of material fact that
20   Ryan − or any member of the Corizon HCV Treatment Review Committee − was
21   personally involved in his medical care or was otherwise made subjectively aware of his
22   HCV and showed deliberate indifference to his serious medical needs. To the extent
23   Plaintiff seeks to sue Ryan and members of the Corizon HCV Treatment Review
24   Committee in their individual capacities, these claims fail as a matter of law. The Court
25   will grant summary judgment to these Defendants on these claims.
26                 2.     Monell Liability Claims
27          To prevail on a claim against Ryan in his official capacity or against Corizon as a
28   private entity serving a traditional public function, Plaintiff must meet the test articulated



                                                 - 12 -
 1   in Monell v. Department of Social Services of City of New York, 436 U.S. 658, 690-94
 2   (1978). See also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (applying
 3   Monell to private entities acting under color of state law). Plaintiff must show that an
 4   official policy or custom caused the constitutional violation. Monell, 436 U.S. at 694. To
 5   make this showing, he must demonstrate that (1) he was deprived of a constitutional right;
 6   (2) Ryan or Corizon had a policy or custom; (3) the policy or custom amounted to deliberate
 7   indifference to Plaintiff’s constitutional right; and (4) the policy or custom was the moving
 8   force behind the constitutional violation. Mabe v. San Bernardino Cnty., Dep’t of Pub.
 9   Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir. 2001). Further, if the policy or custom in
10   question is unwritten, the plaintiff must show that it is so “persistent and widespread” that
11   it constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting
12   Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-68 (1970)).
13          Defendants argue that Plaintiff cannot show that Ryan’s/Corizon’s HCV treatment
14   policies deprived him of his right to receive proper medical care or that any policy, custom,
15   or practice of these Defendants was the “moving force” behind a constitutional violation.
16   (Doc. 47 at 17.) In support, they argue in summary fashion that Corizon follows the BOP
17   guidelines for HCV treatment, and they claim, without specific support, that these
18   treatment policies “are supported by third party medical research.” (Id.)
19          Defendants have minimally met their burden of showing that Ryan’s/Corizon’s
20   HCV treatment policies are not deliberately indifferent. As noted, Plaintiff does not dispute
21   the facts from the BOP Manual that most complications from HCV infection occur in
22   people who develop cirrhosis, and that progression from chronic HCV infection to fibrosis
23   and eventually cirrhosis may take years in some patients, decades in others, or may not
24   occur at all. Under these facts, continued monitoring and the use of APRI scores and
25   physical symptoms to assess whether a prisoner needs treatment is reasonable.
26          It is also undisputed that, under Ryan’s/Corizon’s policies, Plaintiff received regular
27   chronic care appointments and lab tests to assess whether his APRI scores or physical
28   symptoms indicated a need for treatment. Plaintiff’s medical records show that between



                                                 - 13 -
 1   May 2015 and July 2018 Plaintiff’s APRI scores fluctuated between 0.40 and 0.98, placing
 2   him at the lowest priority for treatment, and that his medical providers consistently found
 3   that his HCV was “stable” and “asymptomatic.” (See Doc. 67 ¶¶ 2, 3, 4, 5, 8, 9, 10, 11,
 4   12.) Dr. Minev, who assessed Plaintiff’s symptoms and APRI scores on July 14, 2018,
 5   also opined that, based on Plaintiff’s APRI of 0.98 and lack of symptoms, “the reasonable
 6   and appropriate plan of treatment was to continue routine surveillance of Plaintiff’s labs
 7   and symptoms.” (Minev Decl. ¶6.) These facts and medical opinion evidence additionally
 8   support Defendants’ initial showing that Ryan’s/Corizon’s HCV policies and practices of
 9   continued monitoring in lieu of immediate treatment with antiviral drugs were not
10   deliberately indifferent to Plaintiff’s serious medical needs.
11          Plaintiff fails to point to evidence that would create a genuine issue of material fact
12   that these policies and practices were deliberately indifferent. He argues generally that
13   there is “clear agreement in the medical community that all persons with chronic HCV
14   should be treated with DAA drugs,” and he claims that Ryan’s/Corizon’s policies of not
15   providing these drugs to all HCV prisoners is “in contravention of the prevailing standard
16   of care.” (Doc. 57 at 16.) But Plaintiff relies solely on his own lengthy summaries of
17   recent HCV treatment developments for which he fails to set forth discrete facts or cite to
18   specific evidence in support of his sweeping claims. (Id.) Absent more direct evidence to
19   controvert Defendants’ facts, a reasonable jury could not conclude from Plaintiff’s general
20   assertions about what constitutes proper HCV care that Ryan’s/Corizon’s HCV treatment
21   policies deprived Plaintiff of appropriate HCV treatment and were deliberately indifferent
22   to his serious medical needs.
23          In the alternative, even if Plaintiff could point to specific evidence to create a
24   genuine issue of material fact that Ryan’s/Corizon’s HCV treatment policies were
25   deliberately indifferent, Defendants argue that Plaintiff fails to show he suffered any injury
26   or that these policies were the “moving force” behind that injury. (Doc. 47 at 17.) They
27   rely on the records from Plaintiff’s chronic care visits to argue that there is “no objective
28



                                                 - 14 -
 1   data indicating Plaintiff has suffered a decline in health or interference with daily activities”
 2   due to a lack of HCV treatment. (Doc. 47 at 17−18.)
 3          The medical records from Plaintiff’s chronic care visits largely support that Plaintiff
 4   did not suffer any HCV-related injuries from March, 11, 2015, when Dr. Bertram noted he
 5   reported “no symptoms” and had “no evidence of liver disease” (Doc. 67 at 10, 13),
 6   through September 20, 2017, when Plaintiff filed this action. Only the medical notes from
 7   Plaintiff’s August 4, 2017 chronic care visit with Dr. Baird show that Plaintiff complained
 8   of occasional stomach pain and swelling of lower legs, but per the nursing evaluation at
 9   that time, Plaintiff’s abdomen was non-tender and he had no peripheral edema, and Dr.
10   Baird assessed his HCV as “likely stable.” (Id. at 56−57.)
11          Thereafter, there is no evidence Plaintiff sought care for his reported stomach pain
12   and/or leg swelling or made any additional complaints about these issues until his next
13   chronic care visits with NP Braithwaite on January 27, 2018 and Dr. Minev on July 14,
14   2018, both of which occurred after Plaintiff filed his Complaint. The medical records from
15   these visits do not themselves document that Plaintiff had any symptoms or raised any such
16   complaints. They show, instead, that on January 27, 2018, NP Braithwaite noted that
17   Plaintiff’s abdomen was soft and nontender with no masses and Plaintiff had no edema or
18   sensory deficits. (Doc. 67 at 67−69.) On July 14, 2018, Dr. Minev noted that Plaintiff
19   denied chest pain, shortness of breath, dizziness, exercise intolerance, fever, chills, recent
20   illness, abdominal pain, changes in stools, jaundice, weight loss, failure to thrive, ascites,
21   or changes in mentation. (Id. at 83.) Plaintiff provides declaration evidence, however, that
22   he complained to both NP Braithwaite and Dr. Minev of swelling in his ankles, chills, back
23   pain, thoughts being harder to remember, and pain and pressure in his stomach/liver area,
24   and they each assured him they would document these issues. (Pl. Decl. ¶¶ 2−3.)
25          Taking Plaintiff’s testimony as true, as the Court must, these facts demonstrate that
26   Plaintiff complained to two separate chronic care providers of various symptoms, including
27   pain and pressure in the liver area, which he believed were caused by his HCV, and both
28   providers failed to address his complaints or include them in their medical notes and



                                                  - 15 -
 1   treatment recommendations. Apart from being outside the relevant time of the Complaint,
 2   however, these two incidents − while concerning − are insufficient to create a genuine issue
 3   of material fact that Ryan/Corizon had either a written policy of ignoring prisoners’
 4   possible HCV symptoms or that Corizon medical providers had an unwritten practice of
 5   doing so that was “so persistent and widespread” as to constitute a “permanent and well
 6   settled” practice. Monell, 436 U.S. at 691.
 7          In addition to these two chronic care visits, Plaintiff declares more generally that he
 8   complained to Corizon personnel “verbationly [sic] and through the Inmate Grievance
 9   Procedure” of having “chills, pain and pressure in [his] stomach/liver area at times,
10   thoughts becoming more and more harder to remember, swelling of body parts, and other
11   ailments.” (Id. ¶ 11.) But absent any facts or supporting evidence showing when and to
12   whom Plaintiff made these complaints and what responses he received, this general
13   assertion also does not create a genuine issue of material fact that any policy or regular
14   practice attributable to Ryan/Corizon caused Plaintiff harm or was “the moving force”
15   behind his alleged injuries. Plaintiff’s policy-based claims against Defendants Ryan and
16   Corizon therefore fail as a matter of law, and the Court will grant summary judgment to
17   these Defendants on these claims.
18          C.     ADA and RA Claims
19          Under Title II of the ADA, “no qualified individual with a disability shall, by reason
20   of such disability, be excluded from participation in or be denied the benefits of the
21   services, programs, or activities of a public entity, or be subjected to discrimination by any
22   such entity.” 42 U.S.C. § 12132. A “public entity” is “any State or local government; [or]
23   (B) any department, agency, special purpose district, or other instrumentality of a State or
24   States or local government. . . .” 42 U.S.C. § 12131. Individuals, however, may be sued
25   under the ADA only in their official, rather than their individual, capacities. Vinson v.
26   Thomas, 288 F.3d 1145, 1156 (9th Cir. 2002) (plaintiff cannot sue state officials in their
27   individual capacities to vindicate rights created by Title II of the ADA).
28



                                                 - 16 -
 1          To prevail on an ADA claim, a plaintiff must show that he: “(1) is a handicapped
 2   person; (2) that he is otherwise qualified; and that [prison officials’] actions either
 3   (3) excluded his participation in or denied him the benefits of a service, program, or
 4   activity; or (4) otherwise subjected him to discrimination on the basis of his physical
 5   handicap.” Duffy v. Riveland, 98 F.3d 447, 455 (9th Cir. 1996). The term “qualified
 6   individual with a disability” includes “an individual with a disability who, with or without
 7   . . . the provision of auxiliary aids and services, meets the essential eligibility requirements
 8   for the receipt of services or participation in programs or activities provided by a public
 9   entity.” 42 U.S.C. § 12131(2).
10          “The Rehabilitation Act is materially identical to and the model for the ADA, except
11   that it is limited to programs that receive federal financial assistance[.]” Armstrong v.
12   Davis, 275 F.3d 849, 862 n.17 (9th Cir. 2001) (internal quotations omitted). Title II of the
13   ADA was expressly modeled after § 504 of the RA. Zuckle v. Regents of the Univ. of Cal.,
14   166 F.3d 1041, 1045 n.11 (9th Cir. 1999) (“there is no significant difference in analysis of
15   the rights and obligations created by the ADA and the Rehabilitation Act”).
16          Defendants argue that they are entitled to summary judgment on Plaintiff’s ADA
17   claim because Plaintiff cannot show that he has a disability within the meaning of the ADA,
18   or, even if his HCV qualifies as a disability, he cannot show that he has been denied
19   participation in any program, activity, or benefit because of his disability. (Doc. 47 at
20   10−11.) They further argue that they are entitled to summary judgment on Plaintiff’s RA
21   claim because the RA applies only to programs that receive federal funding, and Plaintiff
22   cannot show that that ADC or ASPC-Eyman, where Plaintiff is housed, receive federal
23   assistance. (Id.)
24          Plaintiff argues in his Response that his HCV qualifies as a disability under the ADA
25   because it is an impairment that limits one or more major life activities. (Doc. 57 at 10−12.)
26   He also argues that he is being denied medical services equal to those with other disabilities
27   and is therefore being discriminated against on the basis of his HCV. (Id. at 12−13.)
28



                                                  - 17 -
 1          The Court need not determine whether or under what circumstances Plaintiff’s HCV
 2   may be regarded as a disability under the ADA because Plaintiff cannot show that he has
 3   been excluded from participation in or denied the benefits of a service, program, or activity
 4   for which he would otherwise qualify, or that he has been subjected to discrimination,
 5   because of his HCV. As Defendants point out, any such argument is circular because
 6   Plaintiff is essentially arguing that he is being denied HCV treatment, for which he would
 7   otherwise qualify, because he has HCV. (Doc. 47 at 11, 12−13.) In fact, the evidence
 8   shows that Plaintiff is being treated for his HCV through regular chronic care visits and
 9   monitoring of his APRI scores. He is not being denied medical treatment because he has
10   HCV. To the extent Plaintiff argues he is being denied proper treatment with antiviral
11   medications, this also is not a proper basis for an ADA or RA claim. The evidence shows
12   that Plaintiff has not been approved for antiviral treatment because he does not meet the
13   standards to be prioritized for such treatment under Ryan’s/Corizon’s HCV treatment
14   policies, not because he has HCV. Absent this necessary showing, Plaintiff’s ADA and
15   RA claims fail as a matter of law, and the Court will grant summary judgment to
16   Defendants on these claims.
17          IT IS ORDERED:
18          (1)    The reference to the Magistrate Judge is withdrawn as to Defendants’
19   Motion for Summary Judgment (Doc. 47).
20          (2)    Defendants’ Motion for Summary Judgment (Doc. 47) is granted, and the
21   action is terminated with prejudice. The Clerk of Court must enter judgment accordingly.
22          Dated this 13th day of August, 2019.
23
24
25
26
27
28



                                                - 18 -
